Citation Nr: 1621566	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously disallowed claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted for the claimed disability.

2. Entitlement to service connection for diabetes mellitus as secondary to in-service herbicide exposure.

3. Entitlement to service connection for a heart disability, to include as secondary to in-service herbicide exposure.

4. Entitlement to reimbursement of unauthorized medical expenses incurred at the Capital Regional Medical Center in January 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Army from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as an April 2011 decision of the North Florida/South Georgia Veterans Health System.

This case was previously before the Board in June 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The issues of service connection for lumbar spine and heart disabilities, as well as reimbursement for unauthorized medical expenses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2008 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  The veteran was notified of his appellate rights, but did not complete an appeal or file new and material evidence within one year of the rating decision.

2. Evidence received since the May 2008 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the Veteran's claim.

3. The Veteran served within the Republic of Vietnam during the Vietnam era; exposure to herbicides is presumed.

4. The Veteran has been diagnosed with diabetes mellitus during the course of the appeal, which is presumed due to in-service herbicide exposure.


CONCLUSIONS OF LAW

1. The May 2008 rating decision which denied the Veteran's claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the May 2008 rating decision in connection with Veteran's claim of entitlement of for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Diabetes mellitus, type II, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the aspects of the Veteran's appeal decided below, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The Veteran's claim of entitlement to service connection for a low back disability was most recently denied in a May 2008 rating decision in which VA determined that the Veteran's back disability preexisted his period of active service, and was not aggravated by such service.  The Veteran was notified of this decision and provided notice of his procedural and appellate rights.  He neither completed an appeal of the rating decision, nor did he submit new and material evidence within one year of the May 2008 denial.  Therefore, the May 2008 rating decision is final.  38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2008 rating decision include a number of VA and private treatment records, statements from the Veteran, and the report of a September 2010 VA examination.  Significantly, this evidence indicates the Veteran currently suffers from lumbar strain, a similar diagnosis to that provided in service.  When viewed in light of the evidence previous of record, particularly service treatment records which indicate the Veteran did not suffer a back injury at service entry, the newly submitted evidence suggesting service connection may be warranted on a direct basis.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for a low back disability.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the appellant's claim of service connection by suggesting entitlement based on direct service connection, which was not previously considered.  See Shade, 24 Vet. App. at 118.  Consequently, the appellant's claim of entitlement to service connection for a low back disability must be reopened.  However, for the reasons discussed below, additional development is required prior to appellate review on the merits of this claim.

II. Service Connection

The Veteran asserts entitlement to service connection for diabetes mellitus as directly related to his period of active service.  Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD Form 214 verifies the Veteran's service within the Republic of Vietnam; herbicide exposure is therefore presumed.  Id.

The Veteran's claim was denied by the RO based upon a determination that he has not been diagnosed with diabetes mellitus.  However, the Board observes VA treatment records indicate that the Veteran was diagnosed with borderline diabetes in August 2010.  See August 2010 VA Practitioner Note.  It is noted that it is controlled by diet and exercise.  Nevertheless, a current diagnosis of diabetes has been established.  Diseases associated with exposure to Agent Orange include, among others, type II diabetes mellitus.  See 38 C.F.R. § 3.309(e).  

As the Veteran has been diagnosed with diabetes mellitus and exposure to herbicides is presumed, service connection for diabetes mellitus is warranted.  See 38 C.F.R. § 3.309(e).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.

Service connection for diabetes mellitus type II is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Additional development is required with respect to the remaining issues on appeal.  With respect to the claim of service connection for a low back disability, as discussed above, the Veteran's claim was previously denied based on a reported pre-service incident in which the Veteran fell and injured his back.  However, a review of the Veteran's service treatment records reveals that there was no spine or other musculoskeletal disability noted at service entrance.  Therefore, the Veteran is presumed sound.  See 38 U.S.C.A. § 1111 (West 2014).  While a September 2010 VA examiner opined that the Veteran's current lumbar strain is not likely related to service, this opinion appears to be based solely on there being no x-ray evidence of a progression of spina bifida or lumbarization, which were noted in 1969.  However, the VA examiner did not address other notations within the Veteran's service treatment records which note treatment for lumbar strain.  Therefore, an addendum opinion must be obtained with respect to this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

With respect to the issue of service connection for coronary artery disease, the record is unclear as to whether the Veteran has been diagnosed with the disability, which is presumed to be due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  In this regard, while VA treatment records note a diagnosis of coronary artery disease as an "active problem," there is no basis for such a diagnosis documented in the record, other than the Veteran's own reported medical history.  Further, a review of private medical records submitted by the Veteran indicates he suffers from a form of arrhythmia, but notes other cardiac testing to be within normal limits.  Finally, a June 2010 VA examination report specifically determined the Veteran does not suffer from coronary artery disease, though this opinion was rendered before pertinent private medical records had been obtained.  Given this discrepancy in the record, the Veteran should be afforded a VA examination to determine if he suffers from coronary artery disease, or any other form of ischemic heart disease, and, if not, whether any other diagnosed heart disability is etiologically related to his period of active service.

As a final note, in the June 2012 remand, the Board instructed that the Veteran be scheduled for a Travel Board hearing regard the issue of reimbursement for unauthorized medical expenses, to be conducted at the St. Petersburg, Florida, RO.  To date, this hearing has not been scheduled.  Another remand is therefore required so that the Veteran may be afforded his requested Board hearing as to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Importantly, however, the Board notes that the Veteran specifically declined a hearing with respect to the issues of service connection for low back and heart disabilities; therefore, development and readjudication of these issues need not be delayed due to the Veteran's hearing request and may be recertified to the Board separately from the appeal for reimbursement of unauthorized medical expenses.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing per his request to address only his claim of entitlement to reimbursement for unauthorized medical expenses incurred at the Capital Regional Medical Center in January 2011.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

2. Forward the claims file to an appropriate VA examiner in order to obtain an addendum opinion regarding the Veteran's low back disability.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including all documents located within Virtual VA and VBMS, must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and examination of the Veteran if performed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current low back disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner is instructed to presume the Veteran sound at service entrance (i.e., he did not suffer from a preexisting back disability at service entrance), and must address in-service records which note treatment for low back pain and lumbar strain.

A complete rationale must be provided for any opinion expressed, including a discussion of the evidence of record and the medical principles which led to the conclusion reached.

3. Schedule the Veteran for a VA heart examination to address the nature and etiology of any current heart disability.  The entire claims file, including this REMAND and all documents located within Virtual VA and VBMS, must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:
a. Provide a current diagnosis of any heart disability, specifically commenting on whether the Veteran suffers from coronary artery disease or any other form of ischemic heart disease.

b. If, and only if, the Veteran has not been diagnosed with a form of ischemic heart disease provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current heart disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must discuss the Veteran's contention that his heart disability is due to in-service herbicide exposure.  If a negative opinion is offered, the examiner is instructed that it may not be based solely on the fact that the disability in question is not presumed due to herbicide exposure.

A complete rationale must be provided for any opinion expressed, including a discussion of the evidence of record and the medical principles which led to the conclusion reached.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


